Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 1 of 20



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA




    SCANZ TECHNOLOGIES, INC., fka
    EQUITYFEED CORPORATION, A
    Canadian (Quebec) Corporation

                    Plaintiff,

    vs.

    JEWMON ENTERPRISES, LLC, a Florida
    limited liability corporation; TIMOTHY
    SYKES, an individual; ZACHARY
    WESTPHAL, an individual; TIMOTHY
    BOHEN, an individual; MILLIONAIRE                          Case No. 20-cv-22957-RNS
    PUBLISHING, LLC, a Florida limited
    liability corporation; MILLIONAIRE
    PUBLISHING, LLC, a Colorado limited
    liability corporation; MILLIONAIRE
    MEDIA, LLC, a Florida limited liability
    corporation and STOCKSTOTRADE.COM
    INC., a Delaware corporation,

                    Defendants.



                     DECLARATION OF DEFENDANT TIMOTHY C. BOHEN
                IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S COMPLAINT


   I, Timothy C. Bohen, declare and state as follows:

           1.      I am a named defendant in this action. I present this declaration in support of my

   motion to dismiss Plaintiff’s Complaint. I am over 18 years old. I have personal knowledge of

   the facts contained in this declaration, and, if called as a witness, will testify as to their accuracy.




                                                      1
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 2 of 20



                 I am a Resident of Michigan and Have No Connection to Florida

          2.     I am not currently and never have been a resident of the State of Florida. Since

   2000, I have resided in Sheridan, Michigan, and I have been a Michigan resident since birth.

   Attached as Exhibit A is a redacted copy of my Michigan driver’s license.

          3.     I do not currently and never have had a Florida driver’s license.

          4.     I am not currently and never have registered to vote in Florida.

          5.     I do not currently and never have had an office, a phone number, or mailing address

   in Florida.

          6.     I do not currently and never have owned personal or real property, or assets in

   Florida.

         Prior to April 2016, I Did Not Have a Relationship With Any of the Defendants

          7.     I am the sole member of Bohen Asset Management, LLC (“BAM”), a Michigan

   limited liability company, which was organized in November 2008. Attached as Exhibit B are

   BAM’s Articles of Organization, as maintained by Michigan’s Department of Licensing and

   Regulatory Affairs.

          8.     In April 2016, BAM became an independent contractor to StocksToTrade.com, Inc.

   (“STT”). Prior to that date, neither I personally nor BAM had worked with or provided services

   in any capacity to any of the defendants named in this action. Attached as composite Exhibit C

   are redacted copies of: (i) BAM’s IRS Form W-9 submitted to STT on April 30, 2016, to support

   STT’s first payment of fees to BAM incurred for services rendered in April 2016; and (ii) BAM’s

   invoice No. 1009, dated April 30, 2016, to STT for services rendered in April 2016. BAM ceased

   providing services when I became a salaried employee of STT in November 2016.




                                                 -2-
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 3 of 20



          9.      On November 11, 2016, I became a salaried employee of STT, working from

   Sheridan, Michigan. I continue to work in that capacity to date. Attached as composite Exhibit

   D are redacted copies of my IRS Forms W-2 for tax years 2016–2019.

          10.     I am not currently and never have been an employee of Timothy Sykes or Zachary

   Westphal. With the exception of STT, as described in paragraph 9 above, I am not currently and

   never have been an employee of any of the other defendant entities, including JewMon Enterprises,

   LLC; and Millionaire Publishing, LLC (whether the Florida or Colorado entities alleged in the

   Complaint); and Millionaire Media, LLC.

          11.     I do not currently own and never have owned an interest, nor do I currently hold

   and never have held management positions in any of the defendant entities. I also never have been

   granted a power of attorney to act on behalf of any of the defendant entities.

                 I Did Not Participate in the Conspiracy Alleged in the Complaint

          12.     The Complaint alleges that I participated in a conspiracy with the other defendants

   to first “misappropriate” and then “utilize” Plaintiff’s product or software, including those defined

   in the Complaint as “Scanz Assets” and “Scanz Trade Secrets.” (Compl. ¶ 39). As I explain

   below, I did not and could not have entered into such a conspiracy.

          13.     According to the Complaint, the conspiracy to “misappropriate” began “in the

   spring of 2013,” when Plaintiff and JewMon Enterprises, LLC, entered into a “license agreement”

   (id. ¶¶ 26, 39) and continued through “late April of 2015,” with the execution of that agreement’s

   “Termination Notice.” (Id. ¶¶ 30, 39). I am not a party to either document and was not aware of

   and did not participate in their negotiation. As explained above, I have never worked for or

   provided services to JewMon, either personally or through BAM. Further, it was only during and

   after April 2016 that I, through BAM, began providing consulting services to STT and then became



                                                   -3-
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 4 of 20



   a STT salaried employee in November 2016.            Accordingly, neither I nor BAM had any

   involvement with STT at either of the dates alleged in the Complaint—spring of 2013 and April

   2015—and did not and could not have entered into any purported conspiracy at the time to

   misappropriate or steal secrets or information allegedly covered under the “license agreement”

   between Plaintiff and JewMon, or the Termination Notice of that license agreement.

          14.     For same reason—because I was not involved with any of the defendants prior to

   April 2016—I also did not and could not have agreed to or in fact “cooperated with” Timothy

   Sykes and Zachary Westphal to “utilize” the corporate defendants as vehicles to allegedly

   misappropriate or steal secrets or information covered under the “license agreement” or the

   Termination Notice of that license agreement. Id. ¶ 39. Nor did I enter into an agreement with

   any of the defendants to “mislead” Plaintiff regarding the Termination Notice’s content or the use

   of Plaintiff’s secrets or information following that Termination Notice.

          15.     In connection with BAM’s engagement with STT beginning in April 2016 and my

   employment with STT beginning in November 2016, I never have entered into an agreement with

   any of the defendants, within or outside of Florida, to “misappropriate” or “utilize” Plaintiff’s

   product or software. In fact, I am not aware of and have never knowingly used in any capacity,

   including as an STT employee or as BAM’s sole member, any product or software owned or

   developed by the Plaintiff, including those defined in the Complaint as “Scanz Assets” and “Scanz

   Trade Secrets.” (Id. ¶ 2).

          16.     To the extent that I may have unknowingly used a “misappropriated” product or

   software belonging to the Plaintiff during BAM’s engagement with or my employment at STT, I

   was unaware at the time of the product or software’s provenance, that it belonged to the Plaintiff,

   or that it may have been misappropriated from the Plaintiff.



                                                  -4-
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 5 of 20
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 6 of 20




                          EXHIBIT A
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 7 of 20
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 8 of 20




                          EXHIBIT B
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 9 of 20
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 10 of 20
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 11 of 20
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 12 of 20
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 13 of 20




                          EXHIBIT C
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 14 of 20

Form     W-9                                                Request for Taxpayer                                                                            Give Form to the
                                                                                                                                                            requester. Do not
(Rev. December 2014)
Department of the Treasury
                                                 Identification Number and Certification                                                                    send to the IRS.
Internal Revenue Service
         1 Name (as shown on your income tax return). Name is required on this line; do not leave this line blank.
         Bohen Asset Management LLC
         2 Business name/disregarded entity name, if different from above


         3 Check appropriate box for federal tax classification; check only one of the following seven boxes:                              4 Exemptions (codes apply only to
                                                                                                                                           certain entities, not individuals; see
          [7] Individual/sole proprietor or I I C Corporation I I S Corporation | | Partnership                       I I Trust/estate     instructions on page 3):
 X c           single-member LLC                                                                                                           Exempt payee code (if any)

n
ii
           [H Limited liability company. Enter the tax classification (C=C corporation, S=S corporation, P=partnership) ▶
              Note. For a single-member LLC that is disregarded, do not check LLC; check the appropriate box in the line above for
              the tax classification of the single-member owner.
                                                                                                                                           Exemption from FATCA reporting
                                                                                                                                           code (if any)
                                                                                                                                           (Applies to accounts maintained outside the U.S.J
Q.   0    [~1 Other (see instructions) ▶
         5 Address (number, street, and apt. or suite no.;                                                           Requester's name and address (optional)


         6 City, state, and ZIP code
         Sheridan, Ml 48884
         7 List account number(s) here (optional)


 !?':iill Taxpayer Identification Number (TIN)
                                                                                                                               Social security number
Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid
backup withholding. For individuals, this is generally your social security number (SSN). However, for a
resident alien, sole proprietor, or disregarded entity, see the Part I instructions on page 3. For other
entities, it is your employer identification number (EIN). If you do not have a number, see How to get a
TIN on page 3.                                                                                                               or
                                                                                                                               Employer identification number
Note. If the account is in more than one name, see the instructions for line 1 and the chart on page 4 for
guidelines on whose number to enter.


■ i / Ti l l l C e r t i f i c a t i o n
 Under penalties of perjury, I certify that:
 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and
2 I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue
    Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am
    no longer subject to backup withholding; and

3. I am a U.S. citizen or other U.S. person (defined below); and
4. The FATCA code(s) entered on this form (if any) indicating that I am exempt from FATCA reporting is correct.
Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding
because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage
interest paid acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and
generally, payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the
instructions on page 3.

                                                                                                                  Date*
                                                                                                                                Lf/jo/l-Oti
                                                                                             • Form 1098 (home mortgage interest), 1098-E (student loan interest), 1098-T
              icttons
 General Instructions                                                                        (tuition)
 Section references are to the Internal Revenue Code unless otherwise noted.                 • Form 1099-C (canceled debt)
 Future developments. Information about developments affecting Form W-9 (such                • Form 1099-A (acquisition or abandonment of secured property)
 as legislation enacted after we release it) is at www.irs.gov/fw9.
                                                                                                Use Form W-9 only if you are a U.S. person (including a resident alien), to
                                                                                             provide your correct TIN.
 Purpose of Form
                                                                                                If you do not return Form W-9 to the requester with a TIN, you might be subject
 An individual or entity (Form W-9 requester) who is required to file an information         to backup withholding. See What is backup withholding? on page 2.
 return with the IRS must obtain your correct taxpayer identification number (TIN)
 which may be your social security number (SSN), individual taxpayer identification             By signing the filled-out form, you:
 number (ITIN), adoption taxpayer identification number (ATIN), or employer                     1. Certify that the TIN you are giving is correct (or you are waiting for a number
 identification number (EIN), to report on an information return the amount paid to          to be issued),
 you, or other amount reportable on an information return. Examples of information              2. Certify that you are not subject to backup withholding, or
  returns include, but are not limited to, the following:
  • Form 1099-INT (interest earned or paid)                                                     3. Claim exemption from backup withholding if you are a U.S. exempt payee. If
                                                                                              applicable, you are also certifying that as a U.S. person, your allocable share of
  • Form 1099-DIV (dividends, including those from stocks or mutual funds)                    any partnership income from a U.S. trade or business is not subject to the
  • Form 1099-MISC (various types of income, prizes, awards, or gross proceeds)               withholding tax on foreign partners' share of effectively connected income, and
 • Form 1099-B (stock or mutual fund sales and certain other transactions by                    4. Certify that FATCA code(s) entered on this form (if any) indicating that you are
 brokers)                                                                                     exempt from the FATCA reporting, is correct. See What is FATCA reporting? on
 • Form 1099-S (proceeds from real estate transactions)                                       page 2 for further information.
 • Form 1099-K (merchant card and third party network transactions)

                                                                                  Cat. No. 10231X                                                           Form W-9 (Rev. 12-2014)
   Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 15 of 20
Bohen Asset Management LLC
                                                                                aMM
                                                                               Bohen Asset Mgmt.
tim@bohenam.com


INVOICE
BILL TO                                                        INVOICE* 1009
Stocks To Trade                                                    DATE 04/30/2016
                                                               DUE DATE 05/01/2016
                                                                  TERMS Due on receipt




ACTIVITY                                              QTY               RATE             AMOUNT

Services                                                1
Services Rendered for April 2016


                                              BALANCE DUE
Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 16 of 20




                          EXHIBIT D
  Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 17 of 20
                                       a Employee’s social security number                                Safe, accurate,                                      Visit the IRS website at
                                                                                OMB No. 1545-0008         FAST! Use                                            www.irs.gov/efile

 b Employer identification number (EIN)                                                         1 Wages, tips, other compensation                  2 Federal income tax withheld


 c Employer’s name, address, and ZIP code                                                       3 Social security wages                            4 Social security tax withheld

StocksToTrade.Com, Inc.
                                                                                                5 Medicare wages and tips                          6 Medicare tax withheld

222 Main St, STE 500
                                                                                                7 Social security tips                             8 Allocated tips
Salt Lake City                                  UT        84101                                                                               0
 d Control number                                                                               9                                              10 Dependent care benefits
                                                                                                                                              0
 e Employee’s first name and initial      Last name                                      Suff. 11 Nonqualified plans                           12a See instructions for box 12
                                                                                                                                               C

Timothy                           C       Bohen                                               0                                                o
                                                                                                                                               d
                                                                                                                                               e
                                                                                               13     Statutory
                                                                                                      employee
                                                                                                                  Retirement   Third-party     12b
                                                                                                                  plan         sick pay        C
                                                                                                                                               o
                                                                                                                                               d
                                                                                                                                               e

                                                                                               14 Other                                        12c
                                                                                                                                               C
                                                                                                                                               o
                                                                                                                                               d
                                                                                                                                               e

                                                                                                                                               12d
                                                                                                                                               C
Sheridan                                        MI                                                                                             o
                                                                                                                                               d
                                                                                                                                               e

 f Employee’s address and ZIP code
15 State   Employer’s state ID number              16 State wages, tips, etc.   17 State income tax        18 Local wages, tips, etc.        19 Local income tax        20 Locality name
MI



       W-2            Wage and Tax                                                                                        Department of the Treasury—Internal Revenue Service
Form                  Statement                                            2016
Copy B—To Be Filed With Employee’s FEDERAL Tax Return.
This information is being furnished to the Internal Revenue Service.
  Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 18 of 20
                                       a Employee’s social security number                                Safe, accurate,                                      Visit the IRS website at
                                                                                OMB No. 1545-0008         FAST! Use                                            www.irs.gov/efile

 b Employer identification number (EIN)                                                         1 Wages, tips, other compensation                               ome tax withheld


 c Employer’s name, address, and ZIP code                                                       3 Social security wages                            4 Social security tax withheld

StocksToTrade Com Inc
                                                                                                5 Medicare wages and tips                          6 Medicare tax withheld

222 Main St, STE 500
                                                                                                7 Social security tips                             8 Allocated tips
Salt Lake City                                  UT        84101                                                                               0
 d Control number                                                                               9 Verification code                            10 Dependent care benefits
                                                                                                                                              0
 e Employee’s first name and initial      Last name                                      Suff. 11 Nonqualified plans                           12a See instructions for box 12
                                                                                                                                               C

Timothy                           C       Bohen
                                                                                              0                                                o
                                                                                                                                               d
                                                                                                                                                   D
                                                                                                                                               e
                                                                                               13     Statutory
                                                                                                      employee
                                                                                                                  Retirement   Third-party     12b
                                                                                                                  plan         sick pay        C
                                                                                                                                               o
                                                                                                                                               d
                                                                                                                                               e

                                                                                               14 Other                                        12c
                                                                                                                                               C
                                                                                                                                               o
                                                                                                                                               d
                                                                                                                                               e

                                                                                                                                               12d
                                                                                                                                               C
Sheridan                                        MI        48884                                                                                o
                                                                                                                                               d
                                                                                                                                               e

 f Employee’s address and ZIP code
15 State   Employer’s state ID number              16 State wages, tips, etc.   17 State income tax        18 Local wages, tips, etc.        19 Local income tax        20 Locality name
MI



       W-2            Wage and Tax                                                                                        Department of the Treasury—Internal Revenue Service
Form                  Statement                                            2017
Copy B—To Be Filed With Employee’s FEDERAL Tax Return.
This information is being furnished to the Internal Revenue Service.
  Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 19 of 20
                                       a Employee’s social security number                                Safe, accurate,                                      Visit the IRS website at
                                                                                OMB No. 1545-0008         FAST! Use                                            www.irs.gov/efile

 b Employer identification number (EIN)                                                         1 Wages, tips, other compensation                  2 Federal income tax withheld


 c Employer’s name, address, and ZIP code                                                       3 Social security wages                            4 Social security tax withheld

StocksToTrade Com Inc
                                                                                                5 Medicare wages and tips                          6 Medicare tax withheld

135 S State College Blvd, Ste. 200
                                                                                                7 Social security tips                             8 Allocated tips
Brea                                            CA        92821                                                                               0
 d Control number                                                                               9 Verification code                            10 Dependent care benefits
                                                                                                                                              0
 e Employee’s first name and initial      Last name                                      Suff. 11 Nonqualified plans                           12a See instructions for box 12
                                                                                                                                               C

 Timothy                          C       Bohen
                                                                                              0                                                o
                                                                                                                                               d
                                                                                                                                               e
                                                                                                                                                   D
                                                                                               13     Statutory
                                                                                                      employee
                                                                                                                  Retirement   Third-party     12b
                                                                                                                  plan         sick pay        C
                                                                                                                                               o
                                                                                                                                               d
                                                                                                                                                   DD
                                                                                                                                               e

                                                                                               14 Other                                        12c
                                                                                                                                               C
                                                                                                                                               o
                                                                                                                                               d
                                                                                                                                               e

                                                                                                                                               12d
                                                                                                                                               C
 Sheridan                                       MI        48884                                                                                o
                                                                                                                                               d
                                                                                                                                               e

 f Employee’s address and ZIP code
15 State   Employer’s state ID number              16 State wages, tips, etc.   17 State income tax        18 Local wages, tips, etc.        19 Local income tax        20 Locality name
MI



       W-2            Wage and Tax
                                                                           2018
                                                                                                                          Department of the Treasury—Internal Revenue Service
Form                  Statement
Copy B—To Be Filed With Employee’s FEDERAL Tax Return.
This information is being furnished to the Internal Revenue Service.
  Case 1:20-cv-22957-RNS Document 39-1 Entered on FLSD Docket 10/05/2020 Page 20 of 20
                                       a Employee’s social security number                              Safe, accurate,                                    Visit the IRS website at
                                                                             OMB No. 1545-0008          FAST! Use                                          www.irs.gov/efile

 b Employer identification number (EIN)                                                       1 Wages, tips, other compensation                2 Federal income tax withheld


 c Employer’s name, address, and ZIP code                                                     3 Social security wages                          4 Social security tax withheld

StocksToTrade Com Inc
                                                                                              5 Medicare wages and tips                        6 Medicare tax withheld

135 S State College Blvd, Ste. 200
                                                                                              7 Social security tips                           8 Allocated tips
Brea                                            CA       92821                                                                             0
 d Control number                                                                             9                                            10 Dependent care benefits
                                                                                                                                           0
 e Employee’s first name and initial      Last name                                   Suff. 11 Nonqualified plans                          12a See instructions for box 12
                                                                                                                                           C

Timothy                           C       Bohen                                             0                                              o
                                                                                                                                           d
                                                                                                                                               D
                                                                                                                                           e
                                                                                            13      Statutory
                                                                                                    employee
                                                                                                                Retirement   Third-party   12b
                                                                                                                plan         sick pay      C
                                                                                                                                           o
                                                                                                                                           d
                                                                                                                                               DD
                                                                                                                                           e

                                                                                            14 Other                                       12c
                                                                                                                                           C
                                                                                                                                           o
                                                                                                                                           d
                                                                                                                                           e

                                                                                                                                           12d
                                                                                                                                           C
Sheridan                                        MI       48884                                                                             o
                                                                                                                                           d
                                                                                                                                           e

 f Employee’s address and ZIP code
15 State   Employer’s state ID number              16 State wages, tips, etc. 17 State income tax        18 Local wages, tips, etc. 19 Local income tax             20 Locality name
MI



       W-2            Wage and Tax                                                                                      Department of the Treasury—Internal Revenue Service
Form                  Statement                                         2019
Copy B—To Be Filed With Employee’s FEDERAL Tax Return.
This information is being furnished to the Internal Revenue Service.
